DETAILED ACTION
Claims 1-18 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Riggsby (US PGPUB No. 2008/0010512) in view of Khanal et al. (WO-2018204237-A1).

As per claim 1, Riggsby teaches a method of evaluating a customer premise equipment (CPE) device, comprising: receiving an alteration request in a configurable coaxial tap ([0025], smart taps receiving control signals to block or switch signals) that includes a radio frequency modulator-demodulator combination (Abstract, radio frequency converter to change between radio and another signal type like fiber or coaxial see [0017]); and evaluating the CPE by the configurable coaxial tap directly examining packets that are sent to or received from the CPE device in response to the configurable coaxial tap receiving the alteration request ([0016], smart tap controlling signals to devices in the home, i.e. CPE – which can be Internet traffic, i.e. packet-based traffic).
	Riggsby does not explicitly describe directly examining packets that are sent or received from the CPE device. Khanal teaches directly examining packets that are sent or received from the CPE device (Page 1 line 28- Page 2 line 4, directly examining packets to/from a device using a network monitor or a packet sniffer see Page 2, line 13-14). 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine RIggsby with the teachings of Khanal, directly examining packets that are sent or received from the CPE device, to monitor and record packets that may be of interest to a central system or management system of a coaxial network.

As per claim 2, the combination of Riggsby and Khanal teaches the method of claim 1, further comprising performing, by the configurable coaxial tap, packet sniffing operations to intercept packets that are sent to or received from the CPE device (Khanal; Page 1 line 28 – Page 2 line 4, packet sniffer installed at a network tap see Page 2, line 13-14).

As per claim 7, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 8, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

As per claim 13, the substance of the claimed invention is identical or substantially similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

As per claim 14, the substance of the claimed invention is identical or substantially similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Riggsby and Khanal in further view of Luna (US PGPUB No. 2015/0029946).

As per claim 3, the combination of Riggsby and Khanal teaches the method of claim 2, as well as, the configurable coaxial tap intercepting packets and storing the results in a memory (Khanal; Page 1 line 28-Page 2 line 15, packet sniffer intercepting and recording packets at a special network tap).
	The combination of Riggsby and Khanal does not explicitly teach 
demodulating, by the configurable coaxial tap, intercepted packets. Luna teaches 
demodulating, by the configurable coaxial tap, intercepted packets ([0020]-[0021], demodulating packets based on any number of characteristics including protocol and physical channels which can be performed as a packet sniffer).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Riggsby and Khanal with the teachings of Luna, demodulating, by the configurable coaxial tap, intercepted packets, to provide steps for converting packets into different forms for recording and protocol purposes. This combination would have been easily accomplished since Luna describes the packet sniffer having the modulating/demodulating functionality which is incorporated in the taps described in Riggsby and Khanal.

As per claim 9, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

As per claim 15, the substance of the claimed invention is identical or substantially similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.

Claims 4-6, 10-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Riggsby, Khanal and Luna in further view of Liu et al. (CN-104754423-A) [hereinafter “Liu”].

As per claim 4, the combination of Riggsby, Khanal and Luna teaches the method of claim 3, further comprising decoding, by the configurable coaxial tap, demodulated packets (Luna; [0022], modulating and demodulating based on specific protocol specifications which includes well known specifications).
The combination of Riggsby, Khanal and Luna does not explicitly teach read data over cable service interface specification (DOCSIS) and Ethernet frames. Liu teaches read data over cable service interface specification (DOCSIS) and Ethernet frames (Page 6, para. 10, converting/demodulating RF signal and reading in DOCSIS and Ethernet frames).
At the time of filing, it would have been obvious to one of ordinary skill in the art to combine Riggsby, Khanal and Luna with the teachings of Liu, read data over cable service interface specification (DOCSIS) and Ethernet frames, to provide steps for converting packets into different forms for recording and protocol purposes. 

As per claim 5, the combination of Riggsby, Khanal, Luna and Liu teaches the method of claim 4, further comprising: remodulating the packets; and sending the remodulated packets (Luna; [0024], modulating and demodulating over a plurality of networks and physical layers) to at least one or more of: a home network that includes the CPE (Riggsby; Fig. 1, [0016], transmission of converted, i.e. modulated, packets to home devices which includes CPE, customer premise equipment); or a cable modem termination system (CMTS) (Riggsby, Fig. 1 and [0049], cable modem termination systems are found in cable company’s headend).

As per claim 6, the combination of Riggsby, Khanal, Luna and Liu teaches the method of claim 5, wherein sending the remodulated packets to at least one or more of the home network that includes the CPE or the CMTS comprises: determining whether to send the remodulated packets to the home network or to the CMTS based on traffic flow (Liu; Page 10, para. 7, traffic flow classification information includes destination address which would direct the packet either uplink back towards the cable network or downlink towards the home); and sending the remodulated packets the home network or to the CMTS based on a result of the determination (Liu; Page 3, para. 3, uplink data sent back away from CM and CPE, i.e. the home).

As per claim 10, the substance of the claimed invention is identical or substantially similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

As per claim 11, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 12, the substance of the claimed invention is identical or substantially similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

As per claim 16, the substance of the claimed invention is identical or substantially similar to that of claim 4. Accordingly, this claim is rejected under the same rationale.

As per claim 17, the substance of the claimed invention is identical or substantially similar to that of claim 5. Accordingly, this claim is rejected under the same rationale.

As per claim 18, the substance of the claimed invention is identical or substantially similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wenig et al. (US PGPUB No. 2010/0042573), Montojo et al. (US PGPUB No. 2013/0232537), Rothstein et al. (US PGPUB No. 2009/0141634), Benton et al. (US PGPUB No. 2008/0170502), Obuchi et al. (WO-2010041295-A1), Chen et al. ("Architectural alternatives of wireless access through hybrid fiber/coax distribution plant," Proceedings of GLOBECOM '95, 1995, pp. 972-976 vol.2, doi: 10.1109/GLOCOM.1995.502549), Stockman et al. ("Fiber to the Tap: Pushing Coaxial Cable Networks to Their Limits," in IEEE Communications Magazine, vol. 57, no. 8, pp. 34-39, August 2019, doi: 10.1109/MCOM.2019.1800850) and Buendía et al. ("A Smart Cable Offering Selective and Distributed Antenna Radiation Using RF Switches and Non-Conventional Hybrid Couplers," in IEEE Transactions on Antennas and Propagation, vol. 66, no. 11, pp. 6346-6351, Nov. 2018, doi: 10.1109/TAP.2018.2863753), describe various aspects of smart/ideal/configurable taps converting/modulating between various protocols including radio and coaxial while monitoring packets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is (571)270-7179. The examiner can normally be reached Max Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        October 22, 2022